Citation Nr: 1622604	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include benign hypertrophy (enlarged prostate). 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for erectile dysfunction (to include loss of use of a reproductive organ). 

4.  Entitlement to service connection for a disability manifested by fatigue, to include Chronic Fatigue Syndrome (CFS).

5.  Entitlement to service connection for a gastrointestinal disability manifested by chronic pain, bleeding, colon polyps and duodenitis. 

6.  Entitlement to service connection for anemia. 

7.  Entitlement to service connection for a skin, disability, manifested by moles, eczema and/or lichen simplex. 
8.  Entitlement to service connection for a disability manifested by hair loss.

9.  Entitlement to service connection for a lumbar spine disability. 

10.  Entitlement to service connection for a left shoulder disability. 

11  Entitlement to service connection for a right shoulder disability.

12.  Entitlement to service connection for allergies. 

13.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to October 1970, and from September 1990 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.   

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in September 2014 were remanded for further development.  They have now returned to the Board for further appellate consideration.  

The issues of entitlement to service connection for hypertension, erectile dysfunction (to include loss of use of a reproductive organ), a disability manifested by fatigue, to include CFS, a gastrointestinal disability, anemia, a skin, disability, a disability manifested by hair loss, a lumbar spine disability, a left shoulder disability, a right shoulder disability, allergies, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The earliest clinical evidence of an enlarged prostate is more than two years after separation from service.

2.  There is no competent probative evidence of record that it is as likely as not that the Veteran's enlarged prostate (hypertrophy) is causally related to, or aggravated by, active service.



CONCLUSION OF LAW

The criteria for service connection for a prostate disability, to include benign hypertrophy (enlarged prostate) have not been met. 38  U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in July 2006, March 2008, and October 2008. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board acknowledges that in its remand, it directs that VA comply with the requirements of 38 C.F.R. § 3.159 with regard to possible VA clinical records prior to 1998 for the other disabilities at issue.  However, the Board finds that a remand for these records has no bearing on the issue of entitlement to service connection for an enlarged prostate.   The STRs and post service records prior to 1998 reflect that the Veteran denied prostate/urinary problems.  Moreover, a 1994 VA examination report reflects a normal prostate.  Finally, even assuming that the Veteran had an enlarged prostate between the 1994 VA examination and 1999 (when Veteran had resolved urinary frequency and/or 2001 (the first clinical record of an enlarged prostate), a VA examination and/or opinion would still not be warranted.  There is no competent credible evidence which indicates that an enlarged prostate, more than two years after separation from service, would be as likely as not causally related to, or aggravated by, active service.  The Board acknowledges the Veteran's statement that he was diagnosed with an enlarged prostate in 1993 or 1994 at the Meridian clinic; however, the Board finds that this statement lacks credibility as to a diagnosis prior to the 1994 examination as it conflicts with the 1994 VA examination report finding of a normal prostate.  Thus, further action is not warranted. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Enlarged Prostate

The Veteran testified at the 2009 RO hearing, that he was diagnosed with an enlarged prostate in approximately 1993/1994.  The Veteran separated from his last period of service in May 1991.

The Veteran's STRs are negative for prostate complaints.  He denied frequent or painful urination on reports of medical history dated in July 1969, April 1975, January 1981, March 1985, November 1987, January 1990, and May 1991.  He also denied "any urinary problems such as blood or stones in urine or pain and burning with urination" in May 1991 (Southwest Asia demobilization/Redeployment Medical evaluation).  His reports of medical evaluation all reflect normal genitourinary system upon examination.   

In January 1994, the Veteran filed claims for service connection for six disabilities, but not for an enlarged prostate.  The Board finds that if the Veteran believed that he had a prostate problem due to service, it would have been reasonable for him to have claimed it when he filed claims for six other disabilities. 

A February 1994 VA examination report for other disabilities reflects that the Veteran reported that he had no difficulties with voiding.  Upon examination his prostate "is not enlarged".  The examiner found "no evidence of prostatitis".  Moreover, the Veteran did not complain of prostate problems. 

A private April 1999 record reflects "urinary frequency, resolved", but no other pertinent information.

A May 2001 VA clinical record reflects 1+ enlarged prostate.  This is a decade after separation from service.

A February 2002 VA clinical record reflects that the Veteran "denies any problems with his prostate and notes good urine production."

VA clinical records reflect a diagnosis of hypertrophy (benign) of prostate (e.g. See September 2005, April 2009 clinical records, and January 2013 VA examination report for the Veteran's back.)

The earliest clinical evidence of an enlarged prostate is a decade after separation from service.  Even if the Veteran had an enlarged prostate earlier than 2001, it would still have been more than two years after separation from service.  Importantly, more than two years after separation from service, the Veteran's prostate was noted to be normal upon examination and he had no complaints. (See February 1994 examination report).  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
There is no competent credible evidence of record that the Veteran's enlarged prostate is as likely as not, causally related to, or aggravated by, active service, to include herbicide exposure, or environmental factors during a deployment.  Moreover, an enlarged prostate is not a disability for which presumptive service connection is warranted.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of the prostate, age, herbicide, or environmental factors.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a prostate disability, to include benign hypertrophy (enlarged prostate) is denied. 


REMAND

In September 2014, the Board remanded the Veteran's claims for VA to request records from the Meridian VA clinic prior to 1998.  (The Veteran contends that he began seeking treatment in approximately 1992 and noted it was after the clinic had opened.)  The remand directed that if such records are not available, or do not exist, VA was to state such.  

The claims file reflects that the Appeals Management Center (AMC) has made six written requests for Meridian VA clinic records prior to 1998.  It also reflects that the AMC made two telephone calls to request the records but did not receive an answer.  Despite the AMC's numerous requests, the claims file does not contain clinic records prior to 1998 or a statement that no such records exist.

The claims file includes a VA Form 21-0820 from P.C. at the AMC which reflects her statement that there are no treatment records at the Jackson VA medical center (VAMC) to include Meridian clinic records dated prior to 1998.  However, the VA Form 21-0820 does not reflect that this statement was confirmed by the Jackson VAMC.

Under 38 C.F.R. § 3.159 (c)(2), VA will make as many requests as are necessary to obtain relevant records ... [until] VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile." 

When VA determines that it is unable to obtain records, that the records do not reasonably exist, or that further attempts to obtain them would be futile, it must notify the Veteran in compliance with 38 C.F.R. § 3.159(e).  The record does not reflect that such action has been taken. 

Hypertension

The claims file includes numerous STRs with blood pressure readings; however, some of these are not from periods of active service, but are reserve physicals. 

A post service March 1994 VA examination report reflects blood pressure readings of 140/84 when sitting and 130/80 when reclining, but does not include a diagnosis of hypertension. 

A March 1996 VA examination report reflects blood pressure readings of 140/100, 140/100 when sitting, 130/90 when reclining, and 144/100 when standing, but does not include a diagnosis of hypertension. 

An April 1999 record reflects that the Veteran reported that he had his blood pressure checked at a Health Department and he thinks "he may need to be started on B/P medicine".  His blood pressure was 140/90 on examination.  He was assessed with "Hypertension, new onset".

The Veteran's DD 214 from his first period of service reflects that he had dates of service in Vietnam during his current period of service from May 1969 to April 1970.  As such, it is presumed that he was exposed to herbicides.  

The Veteran contends that he was diagnosed with hypertension in approximately 1993 or 1994; however, the clinical records reflect a diagnosis more approximately in 1998/1999.

The claims file should be forwarded to a clinician to opine as to whether it is as likely as not that the Veteran's hypertension is caused by, or aggravated by, service, to include exposure to herbicides, with consideration that the National Academy of Sciences has previously concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. 

If service connection is granted for hypertension, the issue of service connection for erectile dysfunction as secondary to hypertension, to include medication used to treat hypertension, is inextricably intertwined with it.

Entitlement to service connection for erectile dysfunction (to include loss of use of a reproductive organ)

The Veteran testified, albeit somewhat confusingly, at the 2009 RO hearing that he began having erectile problems since the mid-1980s or since before he was deployed to Saudi Arabia.

The Veteran testified at the 2014 Board hearing that he began having problems with erectile dysfunction in approximately 1992 or 1993, shortly after he returned from deployment to Saudi Arabia.  

A February 1994 VA examination reflects that the Veteran reported that he "is now having slight decreased sexual activity and thinks it may be due to having been in Saudi or it may be due to his prostate.  He has sex three to four times a week.  He has satisfactory erection, but says that the erection is not quite as firm as he was younger, but he has no problem with penetration.  He is able to complete the sex act."  The examiner found no definite sexual problems.

A June 4, 1999 record reflects that the Veteran had recently been diagnosed with hypertension (See April and May 1999 records).  The record reflects that the Veteran" complains of increased difficulty with sustaining an erection.  [Patient] states he has noticed increased problems since starting Norvasc [in April 1999].  However, has had problems off and on for the last year since diagnosed with high B/P.  Thinks he wants to try Viagra."

Based on the foregoing, the Board finds that the Veteran's claim for service connection for erectile dysfunction is inextricably intertwined with his claim for service connection for hypertension.  Thus, it must also be remanded.

A disability manifested by fatigue, to include Chronic Fatigue Syndrome (CFS)

A January 2013 VA examination report reflects that the Veteran has never been diagnosed with CFS, but noted that he had debilitating fatigue which reduced daily activity levels, and that he had findings, signs, and symptoms attributable to CFS (i.e. generalized muscle aches and weakness, fatigue lasting 24 hours or longer after exercise, headaches, and sleep disturbance).  The Veteran also reported cognitive impairment attributable to CFS (i.e. forgetfulness)  However, the examiner found that "clinical history and exam findings are not consistent with a diagnosis of [CFS]."

Based on the foregoing, the Board finds that it may be helpful if the clinician provided a rationale as to why the Veteran's reported symptoms and/or examination findings did not support a clinical diagnosis of CFS or another disability manifested by fatigue.


A gastrointestinal disability manifested by chronic pain, bleeding, colon polyps and duodenitis

The Veteran's 1968 report of medical history for entrance purposes reflects that he reported that he had been treated within the past five years for "stomach trouble".  The physician's summary and elaboration of pertinent data reflects that the Veteran had been diagnosed with ulcers at age 19 with  treatment by a local medical doctor.  . . ." 

An October 25, 1968 record for entrance purposes reflects that the duodenum was not unusual.  It was noted that "[n]o x-ray evidence of peptic ulcer or malignancy of the Upper GI tract could be demonstrated." 

The Veteran's STRs reflect that he denied stomach problems on reports of medical history dated in July 1969, April 1975, January 1981, March 1985, November 1987, January 1990, and May 1991.  

In 1994, the Veteran filed a claim for service connection for stomach problems, which he contended began in 1991.  A March 1994 VA examination report reflects a probable active ulcer in the antrum of the stomach.  He was also diagnosed with duodenitis and several areas of barium collection thought to be ulcers.  The Veteran complained of fullness, indigestion, and belching.  

An April 2003 Clinic note from Dr. V. Dungan reflects that the Veteran was hospitalized "around 3/16/03 with evidence of GI bleeding and melena".  He was noted to have "blood loss anemia" and "anemia, status post GI bleed."

A May 2003 Clinic note from Dr. V. Dungan reflects that the Veteran had iron deficiency anemia.  It was noted that "MCV is still low".  It was further noted that if the Veteran "remains anemic, we will schedule a repeat colonoscopy and a small bowel x-ray series plus/minus small bowel endoscopy."

A June 2003 Clinic note from Dr. V. Dungan reflects that the Veteran had a GI bleed in April of 2003 for which he was hospitalized.  It was noted that he had "iron deficiency anemia". 

A July 2003 Clinic note from Dr. V. Dungan reflects that the Veteran had undergone an endoscopy of the small intestine and a colonoscopy with removal of polyps one week earlier.  Upon examination, it was noted that the Veteran was somewhat pale.  The impression was "blood loss anemia" and the plan was to continue taking iron.  He was to be tested further to see if he was anemic due to his GI bleed in March 2003. 

As the Veteran has contended that he had problems beginning in 1991, the Board finds that VA clinical records from 1991 to 1994, if any, may be useful to the Board.  

Anemia

2005 and 2006 VA records reflect that the Veteran was taking ferrous for iron deficiency anemia.

If the Veteran is awarded service connection for chronic pain, bleeding, colon polyps and/or duodenitis, the issue of entitlement to service connection for anemia as secondary to such will be inextricably intertwined, and a VA clinical opinion would be necessary.

A skin disability, manifested by moles, eczema and/or lichen simplex
A disability manifested by hair loss

The Veteran testified at the 2009 RO hearing that after he returned home from Vietnam, he started noticing a discoloration of his skin ("like mole spots") which sometimes raise up and/or itch.  He testified that he uses "something like Vaseline" on his legs to "keep them from getting rough and itchy."  He has also testified as to hair loss on the legs.

The Veteran's STRs negative for a skin disability (other than a staph infection in February 1991 and condyloma acuminata in June 1970).  He denied a skin disease on reports of medical history dated in July 1969, April 1975, January 1981, March 1985, November 1987, January 1990, and May 1991.  He also denied a rash, skin infection, or sores in May 1991 (Southwest Asia demobilization/Redeployment Medical evaluation).  His reports of medical evaluation all reflect normal skin upon examination.  The Board finds that the Veteran's statements contemporaneous to service and not made for compensation purposes are more probative than his statements made years later while pursuing a claim for service connection. 

The earliest post service clinical record of a skin complaint is in 1994.  In January 1994, the Veteran filed a claim for service connection for a rash on the arms and legs which he contended began in 1992.  

An April 1994 VA examination report reflects that the Veteran has eczema and asteatosis of the extremities.

A March 1996 VA examination report reflects that the Veteran was completely clear of any rash upon examination but did have dry skin.

A January 1997 VA examination report reflects that the Veteran reported four years of an itching rash on his lower legs and ankle area.  The examiner stated "[t]his looks like lichen simplex".  Four years would be indicative that the rash began in approximately 1993, or more than a year after separation from service. 

An October 1998 VA examination report reflects that the Veteran "appears to have xerotic eczema of the lower legs and male pattern baldness of the scalp."

Subsequent records do not reflect a skin disability (i.e. 2011 VA records).  If additional records reflect that the Veteran has had a skin disability during the pendency of the appeal, a clinical opinion as to whether it is as likely as not that the such a disability is casually related to, or aggravated by service, to include the Veteran's condyloma acuminata in June 1970 and a staph infection in February 1991.  

The clinician should also opine as to whether the Veteran has hair loss on the legs, and if such is related to a skin.

Lumbar Spine Disability

If additional pertinent VA clinical records prior to the 1996 VA examination are associated with the claims file, obtain a supplemental clinical opinion.   (The 2013 VA examiner noted that the Veteran had no back complaints until 1996 (with noted arthralgia of the lumbosacral spine in 1994 upon examination.)

Left shoulder Disability

The Veteran contends that he was diagnosed with arthritis upon x-ray in 1992 or 1993 at the Meridian VA clinic. 

If additional pertinent VA clinical records prior to the 1996 VA examination are associated with the claims file, obtain a supplemental clinical opinion.   (The 2013 VA examiner noted that the Veteran had no left shoulder complaints until 20 years after service and had a normal left shoulder in 1996back complaints until 1996 (with noted arthralgia of the lumbosacral spine in 1994 upon examination.)

Right shoulder Disability

If service connection is granted for a left shoulder disability, the issue of service connection for a right shoulder disability as secondary to a left shoulder disability is inextricably intertwined with it.

The Veteran testified at the 2009 RO hearing that he began noticing a problem with his right shoulder in approximately 2007, but then also indicated that it was possible that he injured it in basic training before Vietnam when he had injured his left shoulder playing basketball.  He also testified that he did heavy lifting in service, and that he has a tendency to favor his right shoulder.  

The Veteran testified at the 2014 Board hearing that he injured his right shoulder in Saudi Arabia while lifting tiles and heavy equipment.  

In 1994, the Veteran filed for service connection for six disabilities, but not for a right shoulder disability.  A 1994 VA examination report for other disabilities reflects that the Veteran complained of pain in the right shoulder; however, the Veteran had not claimed service connection for such and the report does not reflect that the Veteran indicated the pain was since service. 

A March 1996 VA examination report reflects that the Veteran reported right shoulder complaints since driving trucks in Saudi Arabia.  The assessment was chronic capsulitis of the right shoulder and probable degenerative joint diseased with mild impairment.

The Veteran has also asserted that he has a right shoulder disability due to combat duties in Vietnam as a "gunner" on helicopters, and due to duties in Desert Storm.  The Veteran's DD 214 from his first period of service reflects that his military specialty was as a helicopter repairman, not a gunner.  His DD 214 from his second period of service reflects that he was in motor transportation.

A January 2013 VA examination report reflects that the Veteran stated "very clearly" that he had no shoulder problem prior to service in Saudi Arabia and that the work he did in Saudi Arabia caused him some shoulder pain.  He stated, in pertinent part, as follows:

right shoulder was intermittently uncomfortable beginning in arabia. states that the right shoulder was uncomfortable with heavy lifting and physical activity while he was in saudi arabia. states again that at times it would be painful but that he was able to work and did not see health care before meridian vamc in the late 1990s or 2000.


However, the report also reflects as follows:

[The Veteran reported that] in training before he went to Vietnam he had a right shoulder episode that occurred while he was doing push ups. states that the right shoulder began hurting and the corpsman had to "put the shoulder back" into joint.  He describes what sounds like at worse a subluxation not a dislocation, but it is not clear enough that it was definitely a subluxation.

The examiner opined that it was less likely than not that the Veteran had a right shoulder disability due to service or a service-connected disability, and provided a thorough rationale on direct incurrence.  However, if and only if, service connection is granted for a left shoulder disability, the examiner should provide a more adequate rationale as to whether the Veteran's contention that he overused his right shoulder to compensate for a left shoulder disability caused, or permanently worsened, his right shoulder disability. 

Headaches
Allergies

The Veteran testified at the 2014 Board hearing that he gets headaches "sometimes once or twice a week" and that he has allergies around "dust or something like that."

The Veteran's August 1967 pre-induction report of medical history reflects that he reported that he had previously had "frequent or severe headache"; however, his October 1968 induction report of medical history reflects that he denied such.   

A January 1991 STR reflects that the Veteran had a complaint of sinuses, a sore throat, headaches, and pain in the area of the maxillary.  The assessment was an upper respiratory infection.  A May 1991 Southwest Asia Demobilization/ Redeployment Medical Evaluation report reflects that the Veteran reported that he had a sinus problem while in the Southwest Asia region.  On the Veteran's May 1991 report of medical history for separation, he reported that he did not know if he had had sinusitis. 

The Veteran testified at the 2009 RO hearing that his headaches started "not too long after" he came back from Saudi Arabia.

A February 1994 VA examination report reflects that the Veteran had "chronic basal motor rhinitis and mild chronic sinus changes in the left maxillary cavity."

A March 1994 VA examination report reflects a "history of headaches related to sinus complaints."

A March 1996 VA examination report reflects that the external, nasal and paranasal sinus structures are all within normal limits.  The examiner opined that the Veteran had significant vasomotor rhinitis, which is probably allergic in origin, and which causes bilateral nasal obstruction with secondary headaches.  

A January 2013 VA examination report reflects that there is no evidence of acute or chronic infection of the sinusitis or rhinitis on this examination.  

If additional pertinent VA clinical records prior to the 1994 VA examination are associated with the claims file, obtain another examination.  The Veteran should be tested for allergies and thereafter, a clinical opinion should be obtained as to whether the Veteran's allergies, if any, are as likely as not causally related to active service.   


Accordingly, the case is REMANDED for the following action:

1.  Attempt to ascertain whether the Veteran is in receipt of SSA benefits, and if so, attempt to obtain all SSA records and associate them with the claims file. 

2.  Make a determination as to whether the VA Meridian clinic records do not exist or that further efforts to obtain those records would be futile.  If such a determination is made, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.  With regard to the issue of service connection for hypertension, obtain a clinical opinion as to whether it is as likely as not that the Veteran's hypertension is caused by, or aggravated by, service, to include exposure to herbicides, with consideration that the National Academy of Sciences has previously concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension. 

4.  If and only if service connection is granted for hypertension, obtain a clinical opinion on the issue of entitlement to service connection for erectile dysfunction as secondary to hypertension, to include medication used to treat hypertension. (See February 1994 VA examination report, June 4, 1999 private clinic record which notes Norvasc and Veteran's complaints of increased difficulty with sustaining an erection.)

5.  With regard to the issue of entitlement to a disability manifested by fatigue, to include Chronic Fatigue Syndrome (CFS), obtain a supplemental opinion with additional rationale as to why the Veteran's reported symptoms and/or examination findings did not support a clinical diagnosis of CFS or another disability manifested by fatigue.

6.  With regard to the issue of entitlement to a gastrointestinal disability, if, and only if, clinical records from 1991 to 1994, are associated with the claims file and reflect complaints of the gastrointestinal system, obtain a VA clinical opinion as to whether it is as likely as not that such a disability is causally elated to, or aggravated by active service.  

7.  If, and only if, service connection is granted for a gastrointestinal disability, obtain a clinical opinion as to whether the Veteran has chronic anemia which is causally related to, or aggravated by, his service-connected disability. 

8.  With regard to the issue of entitlement to service connection for a skin disability, if, and only if, additional records reflect that the Veteran has had a skin disability during the pendency of the appeal, a clinical opinion as to whether it is as likely as not that the such a disability is casually related to, or aggravated by service, to include the Veteran's condyloma acuminata in June 1970 and a staph infection in February 1991.  

9.  If, and only if, service connection is granted for a skin disability, obtain a clinical opinion as to whether the Veteran has chronic hair loss which is causally related to, or aggravated by, his service-connected disability. 

10.  With regard to the issue of entitlement to service connection for a left shoulder, right shoulder, or back disability, if, and only if, clinical records from 1991 to 1994, are associated with the claims file and reflect complaints of the shoulders and back, obtain a supplemental VA clinical opinion as to whether it is as likely as not that such a disability is causally related to, or aggravated.  

If, and only if, service connection for a left shoulder disability is granted, obtain a supplemental opinion as to whether it is as likely as not that the Veteran has a right shoulder disability caused by, or aggravated by, over use of the right shoulder to compensate for a left shoulder disability.  

11.  If, and only if, additional pertinent VA clinical records prior to the 1994 VA examination are associated with the claims file and reflect complaints of headaches, sinuses, or allergies, obtain another examination which includes testing for allergies, and a clinical opinion as to whether the Veteran's allergies, if any, are as likely as not causally related to active service.   

12.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


